Citation Nr: 0812300	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-28 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a higher initial rating for cervical 
strain with degenerative joint disease, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an effective date prior to August 17, 
2005, for the assignment of an increased rating of 40 percent 
for lumbar strain.

4.  Entitlement to an effective date prior to August 17, 
2005, for the assignment of an increased rating of 30 percent 
for cervical strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1977 and 
September 1989 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  Jurisdiction over the case was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina. 

In June 2005 and July 2006, the veteran testified at hearings 
before Decision Review Officers of the RO.  He also testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge in December 2007.  Transcripts of these hearings 
are associated with the claims folder.

The Board observes that the veteran was furnished a statement 
of the case in September 2005, on the issues of entitlement 
to higher initial evaluations for service connected 
degenerative joint disease of the left shoulder and right 
shoulder.  In the cover letter sent with the statement of the 
case, the veteran was advised that in order to perfect his 
appeal to the Board, he must timely file a substantive 
appeal.  As these issues were not thereafter addressed in any 
correspondence from the veteran or his representative, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to these issues.  

In December 2007 and February 2008, the Board observes that 
the veteran submitted additional evidence (private treatment 
records dated from August 2007 to November 2007 and July 2007 
VA treatment records) after the issuance of the last 
statement in the case in August 2006, which was unaccompanied 
by a waiver of the veteran's right to have this additional 
evidence first considered by the RO.  A review of the 
submitted records indicates that this evidence is cumulative 
of evidence previously considered by the RO with respect to 
the veteran's subjective complaints and the objective 
findings shown on examination.  Therefore, the Board finds it 
unnecessary to seek a waiver from the veteran before 
considering this evidence.  

Lastly, at the RO hearing in June 2005, the veteran's 
representative maintained that the veteran's thoracic spine 
should also be service connected.  The Board notes that in 
the veteran's original claim for compensation benefits filed 
in July 2004, he sought service connection for the thoracic 
spine.  For reasons explained below, the Board finds that the 
veteran does not have unfavorable ankylosis of the lumbar and 
cervical spine.  Therefore, the issue of entitlement to 
service connection for a thoracic spine disability is not 
inextricably intertwined with the increased rating issues 
here on appeal before the Board.  The issue of service 
connection for a thoracic spine disability is REFERRED to the 
RO for adjudication.  


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of the 
cervical and lumbar spine, and there are no objective 
neurologic abnormalities associated with the spine 
disability.

2.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of back pain or intervertebral disc syndrome.

3.  On July 30, 2004, one month following his discharge from 
service, VA received the veteran's original claim of 
entitlement to service connection for lumbar and cervical 
spine disabilities

4.  The objective findings show that the date entitlement 
arose to receive the disability ratings currently assigned 
the veteran's low back and neck disabilities coincides with 
the effective date assigned for the award of service 
connection. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for lumbar strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).

2.  The criteria for an initial rating in excess of 30 
percent for cervical strain with degenerative joint disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2007).

3.  The criteria for an earlier effective date of July 1, 
2004 for the assignment of an increased rating of 40 percent 
for lumbar strain have been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  

4.  The criteria for an earlier effective date of July 1, 
2004 for the assignment of an increased rating of 30 percent 
for cervical strain with degenerative joint disease have been 
met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of any further evidence 
that pertains to the claims.  A March 2006 notice letter 
advised the veteran that the evidence needed to show that his 
disabilities were worse in severity including evidence 
addressing the impact of his condition on employment and the 
severity and duration of his symptoms.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The veteran was also provided 
with notice of the information and evidence needed to 
establish an effective date for his disabilities in the March 
2006 notice letter.  The pertinent rating criteria for his 
disabilities were provided in the September 2005 statement of 
the case.  The claims were last readjudicated in August 2006. 

Moreover, the veteran is challenging the initial evaluations 
and effective dates assigned following the grant of service 
connection for his lumbar strain and cervical strain with 
degenerative joint disease.  In Dingess, the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service treatment 
records, VA examination reports, lay statements, and hearing 
testimony.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical records 
and release forms, as well as describing the impact his 
disabilities had on his functioning.  The veteran's 
contentions and testimony reflect actual knowledge of what 
was needed to establish a higher rating for his disability.  
Thus, any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

1.	Increased Rating- Lumbar Spine and Cervical Spine 
Disabilities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).   

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5237, 
Note (2) (2007).   

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (5) (2007).

Disability of the thoracolumbar and cervical spine segments 
are to be evaluated separately, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note (6) (2007).

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2007).

Intervertebral disc syndrome is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  
For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1) (2007).   

The veteran's claim for compensation benefits was received in 
July 2004.

The service medical records show that the veteran was in a 
motor vehicle accident in January 1997.  Thereafter, his 
complaints of residual chronic back and neck pain are 
documented throughout the remainder of his military service.  
A March 1997 report on a magnetic resonance imaging (MRI) 
scan of the lumbar spine noted that the study was normal.  An 
MRI of the cervical spine revealed a minimal disc bulge at 
C3-C4 and a small spur at the C7-T1 level.  An October 2001 
MRI of the cervical spine revealed a disc bulge at C3-C4 and 
disc degeneration at C4-C5, C5-C6, and C6-C7.  A March 2003 
examination showed that on range of motion of the cervical 
spine, the veteran was able to turn to the left 30 degrees 
and tilt his head to 20 degrees.  He was noted to have full 
range of motion in all other planes of motion.  X-rays of the 
lumbar spine in September 2003 revealed mild narrowing of the 
L5-S1 disc spine and an increased lumbosacral angle with no 
evidence of spondylolithesis.  

Records from Dr. M.F. dated in September 2004 show an 
examination revealed decreased lordosis of the cervical 
spine.  There was tenderness to palpation, and spasms present 
in the cervical and lumbar regions.  The veteran was able to 
heel-
to-toe walk and squat and rise with fair ability.  The 
straight leg raising test was negative bilaterally.  On range 
of motion of the cervical spine, he had flexion to 
12 degrees, extension to 0 degrees, right rotation to 10 
degrees, left rotation to 8 degrees, right side bending to 17 
degrees, and left side bending to 11 degrees.  On range of 
motion of the lumbar spine, he had flexion to 38 degrees, 
extension to 0 degrees, right rotation to 24 degrees, left 
rotation to 18 degrees, right side bending to 8 degrees, and 
left side bending to 10 degrees.  As for his gait, he was 
flexed at 8 degrees as he walked forward with a widened base.  
The neurological examination revealed that his deep tendon 
reflexes measured 2/4 in the upper and lower extremities.  
His strength was 4/5 in his lower extremities secondary to 
pain and deconditioning.  The examiner provided a diagnostic 
impression of degenerative disc disease.  

The October 2004 VA respiratory examination report shows the 
examiner observed that the veteran had rigidity in his neck 
and spine.  The veteran turned his body when looking in 
different directions; he would not turn his neck.  His spine 
was flexed at the waist slightly, and when he stood he 
remained flexed at the waist holding his spine quite still.  
After the administration of diagnostic tests, the examiner 
reported that he found no impairment of the veteran's 
respiratory system. 

The October 2004 VA general examination report notes the 
veteran complained 
that he experienced pain from the cervical region down to the 
sacral region.  Range of motion of the cervical and 
lumbosacral spine was minimally possible.  The examiner 
indicated that because of the multiple joint and spine 
problems, the veteran's body was almost frozen.  His 
thoracolumbar spine was flexed about 15 degrees, which he was 
not able to make straight.  Flexion and extension of the neck 
was "almost nil"; he could not straighten his neck.   He 
had marked tenderness 
and spasm in the paraspinal muscles of the cervical and 
lumbosacral spine.  His breathing, however, was not affected 
because of this problem.  He did report that he was able to 
drive with extra mirrors in the car.  The examiner maintained 
that range of motion was not possible to evaluate because of 
excruciating pain the veteran complained of during the 
examination.  Neurologically, the examiner could not find any 
gross deficit in the upper or lower extremities.  The 
examiner indicated that it was not possible to evaluate the 
veteran's motor power thoroughly because he did not put forth 
a complete effort due to pain and apprehension, but there was 
no evidence of muscular wasting in any of his extremities.  
The examiner provided a diagnosis of degenerative disc 
disease of the lumbosacral and cervical spine. 

In an October 2004 statement and statements thereafter, the 
veteran contended that his entire spine was deformed, 
immobile, fixated, and ankylosed, with his cervical spine 
fixated at about 60 degrees and his thoracolumbar spine 
fixated at about 45 degrees.  He related that when he stood 
straight, he had to hold onto an object to prevent from 
falling down.  In VA Form 21-4142 dated in October 2004, the 
veteran maintained that he noticed that his line of vision 
takes a downward angle.  He contended that his neck and head 
leaned forward to the right, and that he could not move his 
head from the left to the right or up and down.  He also 
could not bend at the waist.   

Records from Dr. M.W. dated from October 2004 to November 
2004 indicated that x-rays of the cervical vertebrae revealed 
mild changes of spondylosis at C6-C7 consistent with 
sclerosis and osteophyte formation.  It was noted that 
ankylosing spondylitis needed to be ruled out. 

A May 2005 report from the Metroplex Hospital shows the 
examiner observed that the veteran appeared to have his head 
tipped to the right, with a mild convexity of the mid and 
upper cervical spine to the left.  The MRI revealed moderate 
diffuse spondylosis with uncovertebral and facet joint 
degenerative joint disease.  There was probable degenerative 
disc disease at the C3-C4 level with disc bulging or 
herniation, and possible compression of the right C7 nerve 
root.  There was mild to moderate foraminal narrowing at all 
other levels.   

In a June 2005 statement, the veteran maintained that chronic 
inflammation, nerve compression, and irritation from his 
spine disability had affected his heart and kidney.  At the 
RO hearing in June 2005, the veteran denied that he used a 
back brace.  

The August 17, 2005 VA spine examination report notes the 
veteran reported 
that he experienced aching pain in his cervical spine that 
radiated to his shoulders and an aching pain located in his 
lower back that was non-radiating.  He seldom experienced 
flare-ups of pain in his cervical spine because he avoided 
provoking movement, but when they occurred they usually 
lasted two to three days to one week.  Movement of his neck 
aggravated the pain, and he sometimes experienced swelling in 
his ear lobes and a tingling and pain sensation on the tip of 
his tongue.  He experienced flare-ups of pain in his lumbar 
spine one to two times per week, which lasted one to two 
weeks.  Prolonged walking and bending his low back aggravated 
his pain.  The flare-ups did not impair his daily functional 
activities for self care, even though he had pain.  He 
reported that he could walk about one and one half mile at a 
slow pace.  He denied that he used a cane or back brace.  He 
did not have a history of falls, and he had had no surgery.  

On examination of the cervical spine, the examiner observed 
that the veteran held his cervical spine in a slight flexed 
position of 10 degrees, which he assessed while observing the 
veteran dress and move about the exam room.  The examiner 
further speculated that the veteran had extension to 5 
degrees, left and right lateral flexion to 10 degrees, left 
rotation to 15 degrees, and right rotation to 10 degrees.  
The examiner noted that there was limited range of motion to 
begin with so there was 
no change with repeated efforts.  As for the lower back, the 
examiner observed that the veteran stood with his back 
slightly flexed at about 30 degrees, which he assessed while 
observing the veteran dress and move about the exam room.  
The examiner further speculated that the veteran had 
extension to 0 degrees, left and right lateral flexion to 5 
degrees, and left and right rotation to 5 degrees.  While 
putting on his shoes, he was able to flex to 90 degrees, and 
the examiner noted that the veteran was aware of this.  The 
veteran claimed that he could bend his back while sitting, 
but not while standing with his knees straight.  The examiner 
noted that there was limited range of motion to begin with so 
there was no change with repeated efforts.  The examiner also 
observed that the veteran had a mild antalgic gait.  Current 
x-rays revealed minimal osteophytosis of the cervical spine 
and disc joint narrowing of C3-C4.  The cervical lordotic 
curve was distorted.  X-rays of the lumbar spine were 
described as normal.  

On neurological examination, the veteran had intact sensation 
of the upper and lower extremities.  Motor strength was 5/5 
in the upper and lower extremities.  Reflexes were 2+.  The 
straight leg raise test was negative.  As for additional 
limitation of joint function, he had no fatigue, weakness, 
lack of endurance, and incoordination.  As for any additional 
limitation due to repetitive use, the examiner maintained 
that the range of motion could not be assessed without a 
resort to speculation.  The examiner provided diagnoses of 
chronic cervical and lumbar strain with degenerative joint 
disease. 

VA treatment records dated from August 2005 to September 2005 
showed that the veteran was followed for back and neck pain.  
He denied that he experienced bladder or bowel symptoms.  An 
exam in August 2005 noted that he had full range of motion. 

In a May 2006 statement, the veteran reported for the first 
time that he used a neck brace, walker, and cane to relieve 
some of the fatigue, weakness, and pain he experienced from 
his spine disability.  

A March 2006 VA report on x-rays of the sacrum and coccyx 
noted that there was ankylosis in the upper portion of the 
left sacroiliac joint "indicating a DJD."  The impression 
noted was arthritis, probably degenerative joint disease in 
the left sacroiliac joint.  X-rays of the cervical spine 
revealed straightening of the cervical spine with loss of the 
normal curvature.   

The August 2006 VA spine examination report shows that the 
veteran complained of pain and stiffness in his cervical and 
lower lumbar spine absent radiation of pain into both the 
upper and lower extremities.  He reported that flare-ups of 
pain occurred with such day to day activities as standing in 
excess of 10 to 15 minutes and with any repetitive bending 
activities.  He was limited to walking 1/4 of a mile.  He did 
not have incapacitating episodes and he had not had any 
surgery.  He did have a cane as an assistive device for 
ambulation.  He took care of himself.  The examiner observed 
that the veteran had a stooped and kyphotic posture, which 
was significant and persistent, and his gait was "also 
antalgic assisted by the support cane and needs in flexion 
during the gait cycle."  He had a wide-based gait for 
additional support and straightening of the cervical spine 
curvature and lumbar spine curvature.  

On range of cervical motion, he had forward flexion to 15 
degrees, extension to 5 degrees, and bilateral lateral 
flexion and rotation to 10 degrees, with endpoint range of 
motion in all directions without any additional limitation 
with repetitive use.  On range of motion of the thoracolumbar 
spine, he had forward flexion to 50 degrees.  The examiner 
observed that the veteran mainly assumed his posture at this 
lumbar spine flexion level and as due to the stooped posture, 
the extension was to 5 degrees and lateral flexion and 
rotation was to 5 degrees on either side.  There was pain 
associated with range of motion throughout all planes, but 
without additional limitations on repetitive use and no 
change in range of motion or associated features.  

The examiner observed that the veteran had slightly shallow 
breathing, which the veteran related had been the case since 
2004.  Neurologically, the veteran did not show any deficits, 
and he had no recent muscular atrophy.  The examiner provided 
diagnoses of thoracolumbar spine degenerative disc disease 
with chronic thoracolumbar strain, and cervical strain with 
degenerative joint and degenerative disc disease.  The 
examiner noted that in addition, "the previous x-rays of 
left sacroiliac joint has reported ankylosis and the 
veteran's more appropriate diagnosis is diffuse ankylosing 
spondylitis due to the characteristic postural changes, gait 
and shallow over breathing, although he does not have any 
dyspnea or distress and ankylosis in [the] sacroiliac 
joint." 

In the August 2006 VA Form 9, the veteran contended that he 
had unfavorable ankylosis of the entire spine as he had 
"difficulty walking, restricted breathing, restricted 
opening of the mouth, etc."  In a November 2007 statement, 
the veteran further complained that his disability also 
resulted in gastrointestinal symptoms due to pressure of the 
costal margin of the abdomen.  

VA treatment records dated in July 2007 revealed no 
respiratory or gastrointestinal disorder.  It was noted that 
the veteran had full range of motion in all his joints 
without limitation.  A neck brace was ordered pursuant to the 
veteran's request.  

Records from Dr. S.D. dated from August 2007 to November 2007 
noted complaints and findings that were similar to those 
reported in the VA examination reports.  The records reflect 
that the veteran reported a history of having been diagnosed 
with ankylosing spondylitis "years ago."  The veteran also 
complained that the pain in his back was aggravated with 
walking, back flexion, and twisting movements, but then it 
was also noted that he reported that he enjoyed walking and 
that his primary form of exercise was walking daily.  The 
records further reflect that respiratory and gastrointestinal 
examinations were normal; he only suffered from bouts of 
heartburn.  A September 2007 record noted that the veteran's 
gait was affected by a limp.  Another September 2007 record 
noted that the veteran had a normal stride, and a good tandem 
gait.  It was noted further that he had poor movement of the 
axial skeleton, and that he stood bent at the waist about 35 
to 45 degrees.  No neurological deficits were found on 
examination other than an unrelated postherpetic 
polyneuropathy.  An October 2007 record noted that he had a 
normal gait.  

At the December 2007 videoconference hearing, the veteran 
testified that the severity of his disability was unchanged 
since his discharge from service.  He testified that his 
disability affected his ability to maneuver and walk because 
his line of vision was very low, which required him to use 
crutches.  About 50 percent to 75 percent of the time of the 
day he usually wore his neck brace.  He experienced episodes 
of incapacitating episodes of back pain two to three times a 
week, which required him to lie down for 15 to 20 hours.  He 
had only lain on his left side since 2003 as he could not lie 
on his back.  He was still able to drive a car, but he had an 
"aid" inside the vehicle because he used "the braces" when 
he drove.  He denied the accuracy of observations of the VA 
examiner who had indicated that he was able to bend down and 
tie his shoes.  He claimed that he actually brought his feet 
up to him to tie his shoes and at no time was he able to bend 
down.  

The veteran is currently assigned a 40 percent rating for his 
lumbar spine disability and a 30 percent rating for his 
cervical spine disability.  The Board notes that 
ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995); Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).
The x-rays and MRIs show that the veteran does not have true 
ankylosis of the cervical and lumbar spine segments.  The 
examinations do show that the veteran maintains his cervical 
and lumbar spine in a fixed position, resembling an 
individual with ankylosis.  The veteran's spine disability, 
however, does not more nearly approximate unfavorable 
ankylosis than favorable ankylosis.  While the veteran 
contends that he has difficulty walking because of a limited 
line of vision, and he contends that he has problems with 
opening his mouth and chewing, and respiratory and 
gastrointestinal problems due to his spine disability, there 
is no support for this in the medical evidence of record.  
The veteran has an abnormal posture but no examiner has 
described that his posture is so severe that it affects his 
ability to see where he is walking.  Moreover, up until the 
veteran submitted a statement in May 2006, he denied that he 
used a cane to ambulate.  Thereafter, he maintained that he 
required a cane, walker, and crutches to ambulate but the 
objective findings reported in the August 2005 and August 
2006 VA examination reports and private medical records dated 
thereafter do not show any change in the overall severity of 
the spine disability notwithstanding that he was walking with 
a cane at the 2006 examination.  As for the veteran's 
slightly shallow breathing the August 2006 VA examiner 
observed, the examiner acknowledged that the veteran did not 
have dyspnea on exertion.  Prior to that exam, the October 
2004 VA examiner similarly observed that the veteran's spine 
disability did not affect his breathing.  The veteran has not 
been diagnosed with a respiratory or gastrointestinal 
disorder or an impairment in masticatory function that is 
attributable to his spine disability.  For these reasons, the 
Board finds that the veteran does not have unfavorable 
ankylosis of the cervical and lumbar spine as that term is 
defined in the General Rating Formula for Diseases and 
Injuries of the Spine.  

The medical evidence further shows that there are no 
associated objective neurologic abnormalities due to the 
veteran's spine disability.  The neurological examinations 
were essentially negative.  Thus, a separation evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007) is not 
for consideration.  As for the veteran's contention that he 
has suffered from incapacitating episodes of back pain, the 
medical evidence does not show that these claimed episodes 
required bed rest prescribed by a physician and treatment by 
a physician.  Thus, evaluation of his cervical and lumbar 
spine disabilities under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
would not be to his advantage.  Accordingly, the Board finds 
that the veteran is not entitled to an initial rating in 
excess of 40 percent for the low back disability and an 
initial rating in excess of 30 percent for the neck 
disability. 

The veteran's disabilities have not been shown to be 
manifested by greater than the criteria associated with the 
ratings assigned under the designated diagnostic code during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating).  Rather, the veteran is 
currently assigned a total disability rating due to the 
cumulative effect of several service-connected disabilities 
on his ability to secure or follow a substantially gainful 
occupation.  The veteran's disabilities also have not been 
shown to objectively warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Therefore, the 
Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

        2.	Earlier Effective Date 

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).  The effective 
date for an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 
3.400(o) (2007); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).

As noted above, the veteran was discharged from service on 
June 30, 2004 and his original claim for compensation 
benefits for his lumbar and cervical spine conditions was 
received on July 30, 2004.  In a March 2005 rating decision, 
the RO awarded service connection for the lumbar and cervical 
spine disabilities and assigned disability ratings of 20 
percent and 10 percent, respectively, with an effective date 
of July 1, 2004-the day following the veteran's discharge 
from service.  In April 2005, the veteran filed a notice of 
disagreement with the initial ratings assigned these 
disabilities.  In a September 2005 rating decision, the RO 
increased the disability ratings for the lumbar and cervical 
spine disabilities to 40 percent and 30 percent, effective 
August 17, 2005-the date of a VA examination.  Thereafter, 
the veteran filed a notice of disagreement in November 2005 
as to the effective date assigned to the increased 
evaluations.  The RO issued a statement of the case in August 
2006, and the veteran perfected an appeal on the earlier 
effective date claims in August 2006.  

The record reflects that the veteran has continuously 
prosecuted his claim since 
the filing date of his original claim for compensation 
benefits.  The objective findings reported in the August 17, 
2005 VA examination report are similar to those reported in 
the October 2004 VA examination report.  In October 2004, 
forward flexion of the lumbar spine was to 15 degrees and 
flexion of the neck was "almost nil."  In August 2005, the 
veteran had forward flexion of the lumbar spine to "about 30 
degrees," and flexion of the neck to 10 degrees.  The 
veteran met the criteria for a 40 percent rating for his 
lumbar spine disability and a 30 percent rating for his 
cervical spine disability under the schedule for evaluating 
spine disabilities in October 2004.  For these reasons, the 
Board finds that the date entitlement arose 
to receive the disability ratings currently assigned the 
veteran's low back and 
neck disabilities coincides with the date of the award of 
service connection.  Accordingly, the veteran is entitled to 
an earlier effective date of July 1, 2004 
for the evaluations currently assigned the lumbar and 
cervical spine disabilities.





ORDER

An initial rating in excess of 40 percent for lumbar strain 
is denied.

An initial rating in excess of 30 percent for cervical strain 
with degenerative joint disease is denied.

An earlier effective date of July 1, 2004 for the assignment 
of an increased rating of 40 percent for lumbar strain is 
granted, subject to the provisions governing the award of 
monetary benefits.

An earlier effective date of July 1, 2004 for the assignment 
of an increased rating of 30 percent for cervical strain with 
degenerative joint disease is granted, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


